EXHIBIT 10.14 2004 GETTY REALTY CORP. OMNIBUS INCENTIVE COMPENSATION PLAN

GETTY REALTY CORP.

2004 OMNIBUS INCENTIVE COMPENSATION PLAN

TABLE OF CONTENTS

 

 

 

ARTICLE I. DEFINITIONS

 

2

ARTICLE II. SHARES SUBJECT TO PLAN

 

4

ARTICLE III. GRANTING OF AWARDS

 

5

ARTICLE IV. AWARD OF RESTRICTED STOCK

 

6

ARTICLE V. PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED STOCK, STOCK
PAYMENTS

 

7

ARTICLE VI. AWARD OF RESTRICTED STOCK UNITS

 

9

ARTICLE VII. ADMINISTRATION

 

10

ARTICLE VIII. MISCELLANEOUS PROVISIONS

 

10

NOTE: THIS FORM OF OMNIBUS EQUITY-BASED COMPENSATION PLAN IS INTENDED TO ALLOW
THE COMPENSATION COMMITTEE MAXIMUM FLEXIBILITY BY PROVIDING FOR AWARDS OF
RESTRICTED STOCK, RESTRICTED STOCK UNITS AND STOCK BONUSES (AND CASH BONUSES IN
CONNECTION THEREWITH), AS LONG AS THE BOARD HAS GIVEN ITS PRIOR APPROVAL OF SUCH
TYPE OF AWARD.

--------------------------------------------------------------------------------



          The purpose of the Getty Realty Corp. 2004 Omnibus Incentive
Compensation Plan (the “Plan”) is to provide a flexible framework that will
permit the Board of Directors (the “Board”) of Getty Realty Corp. (the
“Company”) by and through the Company’s Compensation Committee (the “Committee”)
to develop and implement a variety of stock-based, incentive compensation
programs based on the changing needs of the Company, its competitive market, and
regulatory climate.

          The Board and senior management of the Company believe it is in the
best interest of its shareholders for officers, employees and directors of the
Company to own stock in the Company, to vest in them a proprietary interest in
the success of the Company and its subsidiaries and to provide certain
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, and that such ownership will enhance the Company’s ability to attract
and retain highly qualified personnel and enhance the long-term performance of
the Company and its subsidiaries.

ARTICLE I.

DEFINITIONS

          Wherever the following terms are used in the Plan they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.

          1.1. “Administrator” shall mean the Committee unless the Board has
assumed the authority for administration of the Plan generally as provided in
Section 7.1 hereof.

          1.2. “Award” shall mean a Restricted Stock award, a Restricted Stock
Unit award, a Performance Award, a Dividend Equivalents award, a Deferred Stock
award, or a Stock Payment award which may be awarded or granted under the Plan
(collectively, “Awards”).

          1.3. “Award Agreement” shall mean a written agreement executed by an
authorized officer of the Company and the Holder which shall contain such terms
and conditions with respect to an Award as the Administrator shall determine,
consistent with the Plan.

          1.4. “Annual Aggregate Award Limit” shall mean, in the aggregate, for
any calendar year, for all Holders receiving Awards in such calendar year,
80,000 shares of Common Stock, as adjusted pursuant to Section 8.3; provided,
however, that solely with respect to Performance Awards granted pursuant to
Section 5.2(b) and Dividend Equivalents granted pursuant to Section 5.3, Annual
Aggregate Award Limit, for any calendar year, shall mean $915,000.

          1.5. “Board” shall mean the Board of Directors of the Company.

          1.6. “Code” shall mean the Internal Revenue Code of 1986, as amended.

          1.7. “Committee” shall mean the Compensation Committee of the Board,
or another committee or subcommittee of the Board.

          1.8. “Common Stock” shall mean the common stock of the Company, par
value $.01 per share.

          1.9. “Company” shall mean Getty Realty Corp., a Maryland corporation.

          1.10. “Deferred Stock” shall mean Common Stock awarded under Article V
of the Plan.

          1.11. “Director” shall mean a member of the Board.

          1.12. “Dividend Equivalent” shall mean a right to receive the
equivalent value (in cash or Common Stock) of dividends paid on Common Stock,
awarded under Article V of the Plan.

2

--------------------------------------------------------------------------------



          1.13. “DRO” shall mean a domestic relations order as defined by the
Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder.

          1.14. “Employee” shall mean any officer or other employee (as defined
in accordance with Section 3401(c) of the Code) of the Company, or of any
corporation which is a Subsidiary.

          1.15. “Escrow Holder” shall mean the Secretary of the Company or such
other person or company that the Committee may designate to serve as the Escrow
Holder hereunder.

          1.16. “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended.

          1.17. “Fair Market Value” of a share of Common Stock as of a given
date shall be (a) the closing price of a share of Common Stock on the principal
exchange on which shares of Common Stock are then trading, if any (or as
reported on any composite index which includes such principal exchange), on the
trading day previous to such date, or if shares were not traded on the trading
day previous to such date, then on the next preceding date on which a trade
occurred, or (b) if Common Stock is not traded on an exchange but is quoted on
Nasdaq or a successor quotation system, the mean between the closing
representative bid and asked prices for the Common Stock on the trading day
previous to such date as reported by Nasdaq or such successor quotation system,
or (c) if Common Stock is not publicly traded on an exchange and not quoted on
Nasdaq or a successor quotation system, the Fair Market Value of a share of
Common Stock as established by the Administrator acting in good faith.

          1.18. “Holder” shall mean a person who has been granted or awarded an
Award.

          1.19. “Independent Director” shall mean a member of the Board who is
not an Employee of the Company.

          1.20. “Performance Award” shall mean a cash bonus, stock bonus or
other performance or incentive award that is paid in cash, Common Stock or a
combination of both, awarded under Article V of the Plan.

          1.21. “Performance Criteria” shall mean the following business
criteria with respect to the Company, any Subsidiary or any division or
operating unit thereof: (a) net income; (b) pre-tax income; (c) operating
income; (d) cash flow; (e) earnings per share; (f) return on equity; (g) return
on invested capital or assets; (h) cost reductions or savings; (i) funds from
operations; (j) appreciation in the Fair Market Value of a share of Common
Stock; (k) operating profit; (l) working capital; and (m) earnings before any
one or more of the following items: interest, taxes, depreciation or
amortization; provided, that each of the business criteria described in
subsections (a) through (m) shall be determined in accordance with generally
accepted accounting principles (“GAAP”). For each fiscal year of the Company,
the Committee may provide for objectively determinable adjustments, as
determined in accordance with GAAP, to any of the business criteria described in
subsections (a) through (m) for one or more of the items of gain, loss, profit
or expense: (i) determined to be extraordinary or unusual in nature or
infrequent in occurrence; (ii) related to the disposal of a segment of a
business; (iii) related to a change in accounting principles under GAAP; (iv)
related to discontinued operations that do not qualify as a segment of a
business under GAAP; (v) attributable to the business operations of any entity
acquired by the Company during the fiscal year and (vi) reflecting adjustments
to funds from operations with respect to straight-line rental income as reported
in the Company’s Exchange Act reports.

          1.22. “Plan” shall mean the Getty Realty Corp. 2004 Omnibus Incentive
Compensation Plan.

          1.23. “Restricted Stock” shall mean Common Stock awarded under Article
IV of the Plan.

          1.24. “Restricted Stock Unit” shall mean the award of the rights with
respect to a share of Common Stock, described in Article VI of the Plan.

          1.25. “Retirement” shall mean Termination of Employment by a Holder
upon attaining the age of at least 65 years old and “Early Retirement” shall
mean Termination of Employment by a Holder upon attaining the age of at least 55
years old (and provided that the Holder has not less than 6 years service with
the Company.

3

--------------------------------------------------------------------------------



          1.26. “Rule 16b-3” shall mean Rule 16b-3 promulgated under the
Exchange Act, as such Rule may be amended from time to time.

          1.27. “Section 162(m) Participant” shall mean any valued Employee
designated by the Administrator as a valued Employee whose compensation for the
fiscal year in which the valued Employee is so designated or a future fiscal
year may be subject to the limit on deductible compensation imposed by Section
162(m) of the Code.

          1.28. “Securities Act” shall mean the Securities Act of 1933, as
amended.

          1.29. “Stock Payment” shall mean a payment in the form of shares of
Common Stock awarded under Article V of the Plan.

          1.30. “Subsidiary” shall mean any corporation, limited partnership or
limited liability company in an unbroken chain of such entities beginning with
the Company if each of the entities other than the last entity in the unbroken
chain then owns equity interests possessing 50% or more of the total combined
voting power of all classes of equity interest in one of the other entities in
such chain.

          1.31. “Termination of Directorship” shall mean the time when a Holder
who is an Independent Director ceases to be a Director for any reason,
including, but not by way of limitation, a termination by resignation, failure
to be elected, death Retirement or Early Retirement. The Board, in its sole and
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Directorship with respect to Independent Directors.

          1.32. “Termination of Employment” shall mean the time when the
employee-employer relationship between a Holder and the Company or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
disability Retirement or Early Retirement; but excluding (a) terminations where
there is a simultaneous reemployment or continuing employment of a Holder by the
Company or any Subsidiary, (b) at the discretion of the Administrator,
terminations which result in a temporary severance of the employee-employer
relationship, and (c) at the discretion of the Administrator, terminations which
are followed by the simultaneous establishment of a consulting relationship by
the Company or a Subsidiary with the former employee. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a Termination of Employment resulted from a discharge
for good cause, and all questions of whether a particular leave of absence
constitutes a Termination of Employment.

ARTICLE II.

SHARES SUBJECT TO PLAN

          2.1. Shares Subject to Plan.

 

 

 

          (a) The shares of stock subject to Awards shall be Common Stock.
Subject to adjustment as provided in Section 8.3, the aggregate number of such
shares which may be issued with respect to Awards granted under the Plan shall
not exceed 1,000,000. The shares of Common Stock issuable with respect to such
Awards shall be previously authorized but unissued shares.

 

 

 

          (b) The maximum number of shares which may be subject to Awards
granted under the Plan, in any calendar year, for all Holders receiving Awards
for such calendar year, shall not exceed the Annual Aggregate Award Limit.

          2.2. Add-back of Rights. If any right to acquire shares of Common
Stock under any Award under the Plan, expires or is canceled without having been
fully exercised, or is exercised in whole or in part for cash as permitted by
the Plan, the number of shares subject to such Award or other right but as to
which such Award or other right was not exercised prior to its expiration,
cancellation or exercise may again be granted or awarded hereunder, subject to
the limitations of Section 2.1. Furthermore, any shares subject to Awards which
are adjusted pursuant to Section 8.3 and become exercisable with respect to
shares of stock of another corporation shall be considered cancelled and may
again be granted or awarded hereunder, subject to the limitations of Section
2.1.

4

--------------------------------------------------------------------------------



ARTICLE III.

GRANTING OF AWARDS

          3.1. Award Agreement. Each Award shall be evidenced by an Award
Agreement. Award Agreements evidencing Awards intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 162(m) of the Code.

          3.2. Provisions Applicable to Section 162(m) Participants.

 

 

 

          (a) The Committee, in its discretion, may determine whether an Award
is to qualify as performance-based compensation as described in Section
162(m)(4)(C) of the Code.

 

 

 

          (b) Notwithstanding anything in the Plan to the contrary, the
Committee may grant any Award to a Section 162(m) Participant, including (i)
Restricted Stock or Restricted Stock Units, the restrictions with respect to
which lapse upon the attainment of performance goals which are related to one or
more of the Performance Criteria and (ii) any performance or incentive award
described in Article V or Article VI that vests or becomes exercisable or
payable upon the attainment of performance goals which are related to one or
more of the Performance Criteria.

 

 

 

          (c) To the extent necessary to comply with the performance-based
compensation requirements of Section 162(m)(4)(C) of the Code, with respect to
any Award granted under Articles V and VI which may be granted to one or more
Section 162(m) Participants, no later than ninety days following the
commencement of any fiscal year in question or any other designated fiscal
period or period of service (or such other time as may be required or permitted
by Section 162(m) of the Code), the Committee shall, in writing, (i) designate
one or more Section 162(m) Participants, (ii) select the Performance Criteria
applicable to the fiscal year or other designated fiscal period or period of
service, (iii) establish the various performance targets, in terms of an
objective formula or standard, and amounts of such Awards, as applicable, which
may be earned for such fiscal year or other designated fiscal period or period
of service, and (iv) specify the relationship between Performance Criteria and
the performance targets and the amounts of such Awards, as applicable, to be
earned by each Section 162(m) Participant for such fiscal year or other
designated fiscal period or period of service. Following the completion of each
fiscal year or other designated fiscal period or period of service, the
Committee shall certify in writing whether the applicable performance targets
have been achieved for such fiscal year or other designated fiscal period or
period of service. In determining the amount earned by a Section 162(m)
Participant, the Committee shall have the right to reduce (but not to increase)
the amount payable at a given level of performance to take into account
additional factors that the Committee may deem relevant to the assessment of
individual or corporate performance for the fiscal year or other designated
fiscal period or period of service.

 

 

 

          (d) Furthermore, notwithstanding any other provision of the Plan, any
Award which is granted to a Section 162(m) Participant and is intended to
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Code shall be subject to any additional limitations set forth in Section
162(m) of the Code (including any amendment to Section 162(m) of the Code) or
any regulations or rulings issued thereunder that are requirements for
qualification as performance-based compensation as described in Section
162(m)(4)(C) of the Code, and the Plan shall be deemed amended to the extent
necessary to conform to such requirements.

          3.3. Limitations Applicable to Section 16 Reporting Persons.
Notwithstanding any other provision of the Plan, the Plan, and any Award granted
or awarded to any individual who is then subject to Section 16 of the Exchange
Act, shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.

          3.4. At-Will Employment. Nothing in the Plan or in any Award Agreement
hereunder shall confer upon any Holder any right to continue in the employ of
the Company or any Subsidiary, or as a Director of the Company, or

5

--------------------------------------------------------------------------------



shall interfere with or restrict in any way the rights of the Company and any
Subsidiary, which are hereby expressly reserved, to discharge any Holder at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written employment agreement between the
Holder and the Company or any Subsidiary.

ARTICLE IV.

AWARD OF RESTRICTED STOCK

          4.1. Eligibility. Subject to the Annual Aggregate Award Limit,
Restricted Stock may be awarded to any Employee who the Committee determines is
a valued Employee or any Director who the Committee determines should receive
such an Award.

          4.2. Award of Restricted Stock.

 

 

 

 

          (a) The Committee may from time to time, in its absolute discretion:

 

 

 

 

 

          (i) Determine which Employees are valued Employees and select from
among the valued Employees or Directors (including Employees or Directors who
have previously received other awards under the Plan) such of them as in its
opinion should be awarded Restricted Stock; and

 

 

 

 

 

          (ii) Determine the purchase price, if any, and other terms and
conditions applicable to such Restricted Stock, consistent with the Plan.

 

 

 

 

          (b) The Committee shall establish the purchase price, if any, and form
of payment for Restricted Stock; provided, however, that such purchase price
shall be no less than the par value of the Common Stock to be purchased, unless
otherwise permitted by applicable state law. In all cases, legal consideration
shall be required for each issuance of Restricted Stock.

 

 

 

 

          (c) Upon the selection of a valued Employee or Director to be awarded
Restricted Stock, the Committee shall instruct the Secretary of the Company to
issue such Restricted Stock and may impose such conditions on the issuance of
such Restricted Stock as the Committee deems appropriate.

          4.3. Rights as Shareholders. Subject to Section 4.4, upon delivery of
the shares of Restricted Stock to the Escrow Holder pursuant to Section 4.6, the
Holder shall have, unless otherwise provided by the Committee, all the rights of
a shareholder with respect to said shares, subject to the restrictions in the
Holder’s Award Agreement, including the right to receive dividends and other
distributions paid or made with respect to the shares (which dividends
(including Dividend Equivalents) and distributions shall be delivered to the
Escrow Holder and distributed to the Holder upon expiration or termination of
the applicable restrictions); provided, however, that in the reasonable
discretion of the Committee, uniformly applied to similar cases, any
extraordinary distributions with respect to the Common Stock shall be subject to
the restrictions set forth in Section 4.4.

          4.4. Restriction. All shares of Restricted Stock issued under the Plan
(including any shares received by holders thereof with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of each individual Award Agreement, be
subject to such restrictions as the Committee shall provide, which restrictions
may include, without limitation, restrictions concerning voting rights and
transferability, Company performance and individual performance; provided,
however, that, except with respect to shares of Restricted Stock granted to
Section 162(m) Participants, by action taken after the Restricted Stock is
issued, the Committee may, on such terms and conditions as it may determine to
be appropriate, remove any or all of the restrictions imposed by the terms of
the Award Agreement. Restricted Stock may not be sold or encumbered until all
restrictions are terminated or expire. If no monetary consideration was paid by
the Holder upon issuance, a Holder’s rights in unvested Restricted Stock shall
lapse, and such Restricted Stock shall be surrendered to the Company without
consideration, upon Termination of Employment or, if applicable, upon
Termination of Directorship with the Company.

6

--------------------------------------------------------------------------------



          4.5. Repurchase of Restricted Stock. The Committee shall provide in
the terms of each individual Award Agreement that the Company shall have the
right to repurchase from the Holder the Restricted Stock then subject to
restrictions under the Award Agreement (i.e. not vested) immediately upon a
Termination of Employment or, if applicable, upon a Termination of Directorship
between the Holder and the Company, at a cash price per share equal to the price
paid by the Holder for such Restricted Stock.

          4.6. Escrow. The Escrow Holder shall retain physical custody of
certificate(s) representing Restricted Stock until the restrictions imposed
under the Award Agreement with respect to the shares evidenced by such
certificate(s) expire or shall have been removed or until the expiration of such
other period of time or the satisfaction of conditions, as may be specified by
the Committee in the Holder’s Award Agreement.

          4.7. Legend. In order to enforce the restrictions imposed upon shares
of Restricted Stock hereunder, the Committee shall cause a legend or legends to
be placed on certificates representing all shares of Restricted Stock that are
still subject to restrictions under Award Agreements, which legend or legends
shall make appropriate reference to the conditions imposed thereby. Upon the
expiration or other termination of such restrictions, the Committee shall cause
the Escrow Holder to deliver such certificate(s) to the Secretary of the
Company, who shall cause the transfer agent for the Company to issue to the
Holder new certificate(s) for such shares without any restrictive legend.

          4.8. Section 83(b) Election. If a Holder makes an election under
Section 83(b) of the Code, or any successor section thereto, to be taxed with
respect to the Restricted Stock as of the date of transfer (to the Escrow Holder
or otherwise) of the Restricted Stock rather than as of the date or dates upon
which the Holder would otherwise be taxable under Section 83(a) of the Code, the
Holder shall deliver a copy of such election to the Company immediately after
filing such election with the Internal Revenue Service.

ARTICLE V.

PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED STOCK, STOCK PAYMENTS

          5.1. Eligibility. Subject to the Annual Aggregate Award Limit, one or
more Performance Awards, Dividend Equivalents, awards of Deferred Stock and/or
Stock Payments may be granted to any Employee whom the Committee determines is a
valued Employee or any Director whom the Committee determines should receive
such an Award.

          5.2. Performance Awards.

 

 

 

          (a) Any Employee or Director selected by the Committee may be granted
one or more Performance Awards. The value of such Performance Awards may be
linked to any one or more of the Performance Criteria or other specific
performance criteria determined appropriate by the Committee, in each case on a
specified date or dates or over any period or periods determined by the
Committee. In making such determinations, the Committee shall consider (among
such other factors as it deems relevant in light of the specific type of award)
the contributions, responsibilities and other compensation of the particular
Employee or Director.

 

 

 

          (b) Without limiting Section 5.2(a), the Committee may grant
Performance Awards to any 162(m) Participant in the form of a cash bonus payable
upon the attainment of objective performance goals which are established by the
Committee and relate to one or more of the Performance Criteria, in each case on
a specified date or dates or over any period or periods determined by the
Committee. Any such bonuses paid to 162(m) Participants shall be based upon
objectively determinable bonus formulas established in accordance with the
provisions of Section 3.2 and may take into account the federal, state and/or
local income tax payable by any Holder upon receipt of any Award. The maximum
amount of any Performance Award payable to a 162(m) Participant under this
Section 5.2(b) shall not exceed the Annual Aggregate Award Limit with respect to
any fiscal year of the Company calendar year. Unless otherwise specified by the
Committee at the time of grant, the Performance Criteria with respect to a
Performance Award payable to a 162(m) Participant shall be determined on the
basis of GAAP.

          5.3. Dividend Equivalents. Any Employee or Director selected by the
Committee may be granted Dividend Equivalents based on the dividends declared on
Common Stock, to be credited as of dividend payment dates, during

7

--------------------------------------------------------------------------------



the period between the date a Restricted Stock Unit, Deferred Stock or
Performance Award is granted, and the date such Restricted Stock Unit, Deferred
Stock or Performance Award is settled, exercised, vests or expires, as
determined by the Committee. Payments pursuant thereto shall be delivered, in
the discretion of the Committee, either (x) to the Holder, or (y) to the Escrow
Holder, to be held by for the benefit of the Holder in a bookkeeping account or
such other actual or deemed investment vehicle as may be set forth in the
applicable Award Agreement or, if not set forth therein, as may be determined by
the Committee in its discretion, until settlement, exercise, vesting or
expiration thereof. Such Dividend Equivalents shall be converted to cash or
additional shares of Common Stock by such formula and at such time and subject
to such limitations as may be determined by the Committee.

          5.4. Stock Payments. Any Employee or Director selected by the
Committee may receive Stock Payments in the manner determined from time to time
by the Committee. The number of shares shall be determined by the Committee and
may be based upon the Performance Criteria or other specific performance
criteria determined appropriate by the Committee, determined on the date such
Stock Payment is made or on any date thereafter and may include payments of a
fixed number of shares to all Employees at the end of each calendar year or
payments to Employees based upon their years of service to the Company.

          5.5. Deferred Stock. Any Employee or Director selected by the
Committee may be granted an award of Deferred Stock in the manner determined
from time to time by the Committee. The number of shares of Deferred Stock shall
be determined by the Committee and may be linked to the Performance Criteria or
other specific performance criteria determined to be appropriate by the
Committee, in each case on a specified date or dates or over any period or
periods determined by the Committee. Common Stock underlying a Deferred Stock
Award will not be issued until the Deferred Stock award has vested, pursuant to
a vesting schedule or performance criteria set by the Committee. Unless
otherwise provided by the Committee, a Holder of Deferred Stock shall have no
rights as a Company shareholder with respect to such Deferred Stock until such
time as the Award has vested and the Common Stock underlying the Award has been
issued.

          5.6. Term. The term of a Performance Award, Dividend Equivalent, award
of Deferred Stock and/or Stock Payment shall be set by the Committee in its
discretion.

          5.7. Exercise or Purchase Price. The Committee may establish the
exercise or purchase price of a Performance Award, shares of Deferred Stock or
shares received as a Stock Payment; provided, however, that such price shall not
be less than the par value of a share of Common Stock, unless otherwise
permitted by applicable state law.

          5.8. Exercise Upon Termination of Employment or Termination of
Directorship. A Performance Award, Dividend Equivalent, award of Deferred Stock
and/or Stock Payment is exercisable or payable only while the Holder is an
Employee or Independent Director, as applicable; provided, however, that the
Committee, in its sole and absolute discretion may provide that the Performance
Award, Dividend Equivalent, award of Deferred Stock and/or Stock Payment may be
exercised or paid subsequent to a Termination of Employment or Termination of
Directorship following a “change of control or ownership” (within the meaning of
Section 1.162-27(e)(2)(v) or any successor regulation thereto or as may be
defined otherwise by the Committee) of the Company; provided, further, that
except with respect to Performance Awards granted to Section 162(m)
Participants, the Committee, in its sole and absolute discretion may provide
that Performance Awards may be exercised or paid following a Termination of
Employment or a Termination of Directorship without cause, or following a change
of control or ownership of the Company (as may be defined by the Committee), or
because of the Holder’s Retirement, Early Retirement, death or disability, or
otherwise; and provided, further, that the Committee, in the case of Early
Retirement, may defer settlement until the Holder is at least 65 years old or
upon death or disability.

          5.9. Form of Payment. Payment of the amount determined under Section
5.2 or 5.3 above shall be in cash, in Common Stock or a combination of both, as
determined by the Committee. To the extent any payment under this Article V is
effected in Common Stock, it shall be made subject to satisfaction of all
provisions of Section 5.10.

          5.10. Conditions to Issuance of Stock Certificates. The Company shall
not be required to issue or deliver any certificate or certificates for shares
of stock prior to fulfillment of all of the following conditions:

 

 

 

          (a) the admission of such shares to listing on all stock exchanges on
which such class of stock is then listed;

8

--------------------------------------------------------------------------------




 

 

 

          (b) the completion of any registration or other qualification of such
shares under any state or federal law, or under the rulings or regulations of
the Securities Exchange Commission or any other governmental regulatory body
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;

 

 

 

          (c) the obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;

 

 

 

          (d) the lapse of such reasonable period of time following entitlement
thereto as the Administrator may establish from time to time for reasons of
administrative convenience; and

 

 

 

          (e) the receipt by the Company of full payment of the required
consideration for such shares, including payment of any applicable withholding
tax, which in the discretion of the Administrator may be in the form of
consideration used by the Holder to pay for such shares.

ARTICLE VI.

AWARD OF RESTRICTED STOCK UNITS

          6.1. Eligibility. Subject to the Annual Aggregate Award Limit,
Restricted Stock Units may be awarded to any Employee who the Committee
determines is a valued Employee or any Director who the Committee determines
should receive such an Award.

          6.2. Award of Restricted Stock Units.

          The Committee may from time to time, in its absolute discretion:

 

 

 

          (a) determine which Employees are valued Employees and select from
among the valued Employees or Directors (including Employees or Directors who
have previously received other awards under the Plan) such of them as in its
opinion should be awarded Restricted Stock Units; and

 

 

 

          (b) determine the terms and conditions applicable to such Restricted
Stock Units, consistent with the Plan.

          6.3. Restriction. All Restricted Stock Units issued under the Plan
shall, in the terms of each individual Award Agreement, be subject to such
restrictions as the Committee shall provide, which restrictions may include,
without limitation, restrictions concerning, vesting, settlement upon vesting,
voting rights and transferability, Company performance and individual
performance; provided, however, that, except with respect to Restricted Stock
Units granted to Section 162(m) Participants, by action taken after the
Restricted Stock Units are issued, the Committee may, on such terms and
conditions as it may determine to be appropriate, remove any or all of the
restrictions imposed by the terms of the Award Agreement. Restricted Stock Units
may not be sold or encumbered until all restrictions are terminated or expire.
If no monetary consideration was paid by the Holder upon issuance, a Holder’s
rights in unvested Restricted Stock Units shall lapse, and such Restricted Stock
Units shall be surrendered to the Company without consideration, upon
Termination of Employment or, if applicable, upon Termination of Directorship
with the Company.

          6.4. Settlement of Restricted Stock Units. To the extent, and in the
manner, described in the applicable Award Agreement, Restricted Stock Units may
be settled in cash (at the Fair Market Value of the underlying Common Stock) or
by issuance of the underlying shares of Common Stock, such election to be made,
at the time of settlement, in the sole discretion of the Committee.

          6.5. No Rights as a Shareholder. Until any settlement of a Restricted
Stock Unit for a share of Common Stock pursuant to an Award Agreement, no Holder
of a Restricted Stock Unit shall have any rights as a shareholder of the Company
with respect thereto.

          6.6. Dividend Equivalents. To the extent expressly provided in the
applicable Award Agreement, an award of Restricted Stock Units may include
Dividend Equivalents, which shall be upon terms and conditions, and may be

9

--------------------------------------------------------------------------------



subject to restrictions, all as determined by the Committee in its sole
discretion, as set forth in the applicable Award Agreement

ARTICLE VII.

ADMINISTRATION

          7.1. Duties and Powers of Committee. It shall be the duty of the
Committee to conduct the general administration of the Plan in accordance with
its provisions. The Committee shall have the power to interpret the Plan and the
Award Agreements, to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith, and to interpret, amend or
revoke any such rules. The Committee shall also have the power to amend any
Award Agreement, provided that the rights or obligations of the Holder of the
Award that is the subject of any such Award Agreement are not affected
adversely. Grants or Awards under the Plan need not be the same with respect to
each Holder. In its absolute discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Committee under the Plan,
except with respect to matters which under Rule 16b-3 or Section 162(m) of the
Code, or any regulations or rules issued thereunder, are required to be
determined in the sole discretion of the Committee. Notwithstanding the
foregoing, the full Board, acting by a majority of its members in office, shall
conduct the general administration of the Plan with respect to Awards granted to
Independent Directors.

          7.2. Majority Rule; Unanimous Written Consent. The Committee shall act
by a majority of its members in attendance at a meeting at which a quorum is
present or by a memorandum or other written instrument signed by all members of
the Committee.

          7.3. Compensation; Professional Assistance; Good Faith Actions.
Members of the Committee shall receive such compensation, if any, for their
services as members as may be determined by the Board. All expenses and
liabilities which members of the Committee incur in connection with the
administration of the Plan shall be borne by the Company. The Committee may,
with the approval of the Board, employ attorneys, consultants, accountants,
appraisers, brokers or other persons. The Committee, the Company and the
Company’s officers and Directors shall be entitled to rely upon the advice,
opinions or valuations of any such persons. All actions taken and all
interpretations and determinations made by the Committee or the Board in good
faith shall be final and binding upon all Holders, the Company and all other
interested persons. No members of the Committee or Board shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or Awards, and all members of the Committee and the Board
shall be fully protected by the Company in respect of any such action,
determination or interpretation.

ARTICLE VIII.

MISCELLANEOUS PROVISIONS

          8.1. Not Transferable.

 

 

 

          (a) No Award under the Plan may be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution or, subject to the consent of the Administrator, pursuant to a DRO,
unless and until such Award has been exercised, or the shares underlying such
Award have been issued, and all restrictions applicable to such shares have
terminated, expired or lapsed. No Award or interest or right therein shall be
liable for the debts, contracts or engagements of the Holder or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

 

 

 

          (b) During the lifetime of the Holder, only the Holder may exercise
rights under an Award (or any portion thereof) granted to the Holder under the
Plan, unless it has been disposed of with the consent of the Administrator
pursuant to a DRO. After the death of the Holder, any exercisable portion of an
Award may, prior to the time when such portion becomes unexercisable under the
Plan or the applicable Award Agreement, be

10

--------------------------------------------------------------------------------




 

 

 

exercised by the Holder’s personal representative or by any person empowered to
do so under the deceased Holder’s will or under the then applicable laws of
descent and distribution.

          8.2. Amendment, Suspension or Termination of the Plan. Except as
otherwise provided in this Section 8.2, the Plan may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Administrator. However, without approval of the Company’s
shareholders before or after the action by the Administrator, no action of the
Administrator may, except as provided in Section 8.3, increase the limits
imposed in Section 1.4 as the Annual Aggregate Award Limit or in Section 2.1 on
the maximum number of shares which may be issued under the Plan and no action of
the Administrator may be taken that would otherwise require approval by the
Company’s shareholders as a matter of applicable law, regulation or rule. No
amendment, suspension or termination of the Plan shall, without the consent of
the Holder, alter or impair any rights or obligations under any Award
theretofore granted or awarded, unless the Award itself otherwise expressly so
provides. No Awards may be granted or awarded during any period of suspension,
after termination of the Plan or following the expiration of ten years from the
date the Plan is last approved by the Company’s shareholders under Section 8.4.

          8.3. Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.

 

 

 

 

          (a) Subject to Sections 8.3(d) and (f), in the event that the
Administrator determines that any dividend or other distribution (whether in the
form of cash, Common Stock, other securities or other property),
recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or
exchange of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction or event, in the Administrator’s
sole discretion, affects the Common Stock such that an adjustment is determined
by the Administrator to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or with respect to an Award, then the Administrator shall, in
such manner as it may deem equitable, adjust any or all of:

 

 

 

 

 

          (i) the number and kind of shares of Common Stock (or other securities
or property) with respect to which Awards may be granted or awarded (including,
but not limited to, adjustments of the limitations in Section 2.1 on the maximum
number and kind of shares which may be issued and adjustments of the Annual
Aggregate Award Limit);

 

 

 

 

 

          (ii) the number and kind of shares of Common Stock (or other
securities or property) subject to outstanding Awards; and

 

 

 

 

 

          (iii) the grant or exercise price or other characteristics of any
Award.

 

 

 

 

          (b) Subject to Section 8.3(d), in the event of any transaction or
event described in Section 8.3(a) or any unusual or nonrecurring transactions or
events affecting the Company, any affiliate of the Company, or the financial
statements of the Company or any affiliate, or of changes in applicable laws,
regulations or accounting principles, the Administrator, in its sole and
absolute discretion, and on such terms and conditions as it deems appropriate,
either by the terms of the Award or by action taken prior to the occurrence of
such transaction or event and either automatically or upon the Holder’s request,
is hereby authorized to take any one or more of the following actions whenever
the Administrator determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:

 

 

 

 

 

          (i) to provide for either the purchase of any such Award for an amount
of cash equal to the amount that could have been attained upon the exercise or
settlement of such Award or realization of the Holder’s rights had such Award
been currently exercisable or payable or fully vested or the replacement of such
Award with other rights or property selected by the Administrator in its sole
discretion;

11

--------------------------------------------------------------------------------




 

 

 

 

 

          (ii) to provide that the Award cannot vest, be exercised or settled or
become payable after such event;

 

 

 

 

 

          (iii) to provide that such Award shall be fully vested as to all
shares covered thereby, notwithstanding anything to the contrary in the
provisions of such Award;

 

 

 

 

 

          (iv) to provide that such Award be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof, or shall be substituted
for by similar rights or awards covering the stock of the successor or survivor
corporation, or a parent or subsidiary thereof, with appropriate adjustments as
to the number and kind of shares and prices;

 

 

 

 

 

          (v) to make adjustments in the number and type of shares of Common
Stock (or other securities or property) subject to outstanding Awards, and in
the number and kind of outstanding Restricted Stock or Deferred Stock and/or in
the terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding rights and awards and rights and awards which
may be granted in the future; and

 

 

 

 

 

          (vi) to provide that, for a specified period of time prior to such
event, the restrictions imposed under an Award Agreement upon some or all shares
of Restricted Stock or Deferred Stock may be terminated, and, in the case of
Restricted Stock, some or all shares of such Restricted Stock may cease to be
subject to repurchase under Section 4.5 or forfeiture under Section 4.4 after
such event.

 

 

 

 

          (c) Subject to Sections 3.2, 3.3 and 8.3(d), the Administrator may, in
its discretion, include such further provisions and limitations in any Award,
agreement or certificate, as it may deem equitable and in the best interests of
the Company.

 

 

 

 

          (d) With respect to Awards which are granted to Section 162(m)
Participants and are intended to qualify as performance-based compensation under
Section 162(m)(4)(C), no adjustment or action described in this Section 8.3 or
in any other provision of the Plan shall be authorized to the extent that such
adjustment or action would cause such Award to fail to so qualify under Section
162(m)(4)(C), or any successor provisions thereto. Furthermore, no such
adjustment or action shall be authorized to the extent such adjustment or action
would result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Administrator determines that the
Award is not to comply with such exemptive conditions. The number of shares of
Common Stock subject to any Award, if not a whole number, shall always be
rounded to the next highest whole number.

 

 

 

 

          (e) The existence of the Plan, the Award Agreement and the Awards
granted hereunder shall not affect or restrict in any way the right or power of
the Company or the shareholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

 

 

 

 

          (f) The Administrator shall exercise its discretion under this Section
8.3 reasonably and uniformly with respect to similar cases.

          8.4. Approval of Plan by Shareholders. The Plan will be submitted for
the approval of the Company’s shareholders after the date of the Board’s initial
adoption of the Plan, and any amendment to the Plan increasing the aggregate
number of shares of Common Stock issuable under the Plan will be submitted for
the approval of the Company’s shareholders after the date of the Board’s
adoption of such amendment. In addition, if the Board determines that Awards
which may be granted to Section 162(m) Participants should continue to be
eligible to qualify as performance-based compensation under Section 162(m)(4)(C)
of the Code, the Performance Criteria must be disclosed to and approved by the
Company’s shareholders no later than the first shareholder meeting that occurs
in the fifth year following the year in which the Company’s shareholders
previously approved the Performance Criteria.

12

--------------------------------------------------------------------------------



          8.5. Tax Withholding. The Company shall be entitled to require payment
in cash or deduction from other compensation payable to each Holder of any sums
required by federal, state or local tax law to be withheld with respect to the
issuance, vesting, exercise or payment of any Award. The Administrator may in
its discretion and in satisfaction of the foregoing requirement allow such
Holder to elect to have the Company withhold shares of Common Stock otherwise
issuable under such Award (or allow the return of shares of Common Stock) having
a Fair Market Value equal to the sums required to be withheld. Notwithstanding
any other provision of the Plan, the number of shares of Common Stock which may
be withheld with respect to the issuance, vesting, exercise, settlement or
payment of any Award (or which may be repurchased from the Holder of such Award
within six months after such shares of Common Stock were acquired by the Holder
from the Company) in order to satisfy the Holder’s federal and state income and
payroll tax liabilities with respect to the issuance, vesting, exercise or
payment of the Award shall be limited to the number of shares which have a Fair
Market Value on the date of withholding or repurchase equal to the aggregate
amount of such liabilities based on the minimum statutory withholding rates for
federal and state tax income and payroll tax purposes that are applicable to
such supplemental taxable income.

          8.6. Forfeiture Provisions. Pursuant to its general authority to
determine the terms and conditions applicable to Awards under the Plan, the
Administrator shall, to the extent permitted by applicable law, have the right
to provide, in the terms of Awards made under the Plan, or to require a Holder
to agree by separate written instrument, that (a)(i) any proceeds, gains or
other economic benefit actually or constructively received by the Holder upon
any receipt or exercise of the Award, or upon the receipt or resale of any
Common Stock underlying the Award, must be paid to the Company, and (ii) the
Award shall terminate and any unexercised portion of the Award (whether or not
vested) shall be forfeited, if (b)(i) a Termination of Employment or Termination
of Directorship occurs prior to a specified date, or within a specified time
period following receipt or exercise of the Award, or (ii) the Holder incurs a
Termination of Employment or Termination of Directorship for cause.

          8.7. Effect of Plan Upon Options and Compensation Plans. The adoption
of the Plan shall not affect any other compensation or incentive plans in effect
for the Company or any Subsidiary. Nothing in the Plan shall be construed to
limit the right of the Company (a) to establish any other forms of incentives or
compensation for Employees or Directors of the Company or any Subsidiary, or (b)
to grant or assume options or other rights or awards otherwise than under the
Plan in connection with any proper corporate purpose including but not by way of
limitation, the grant or assumption of options in connection with the
acquisition by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, partnership, limited liability
company, firm or association.

          8.8. Compliance with Laws. The Plan, the granting and vesting of
Awards under the Plan and the issuance and delivery of shares of Common Stock
and the payment of money under the Plan or under Awards granted or awarded
hereunder are subject to compliance with all applicable federal and state laws,
rules and regulations (including but not limited to state and federal securities
law and federal margin requirements) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all applicable legal requirements. To the
extent permitted by applicable law, the Plan and Awards granted or awarded
hereunder shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

          8.9. Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of the Plan.

          8.10. Governing Law. The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
New York without regard to conflicts of laws thereof.

* * *

          I hereby certify that the foregoing Plan was duly adopted by the Board
of Directors of Getty Realty Corp. on February 19, 2004.

13

--------------------------------------------------------------------------------




 

 

 

 

/s/ Andrew M. Smith

 

 

 

--------------------------------------------------------------------------------

 

Name:

Andrew M. Smith

 

Title:

Vice President, General Counsel and Corporate

 

 

Secretary

* * *

          I hereby certify that the foregoing Plan was approved by the
shareholders of Getty Realty Corp. on May 20, 2004.

          Executed on this 20th day of May 2004.

 

 

 

 

/s/ Andrew M. Smith

 

 

 

--------------------------------------------------------------------------------

 

Name:

Andrew M. Smith

 

Title:

President, Secretary and Chief Legal Officer

14

--------------------------------------------------------------------------------